       Case 3:19-cr-03069-JLS Document 50 Filed 08/11/21 PageID.92 Page 1 of 1




 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3

 4                    (HONORABLE JANIS L. SAMMARTINO)

 5
     UNITED STATES OF AMERICA,    )            CASE NO.: 19CR3069-JLS
 6                                )
                      Plaintiff,  )
 7                                )
             v.                   )            ORDER GRANTING JOINT
 8                                )            MOTION TO CONTINUE
                                  )            MOTION HEARING AND
 9   ALBERTO NAJAR ROBLES, AND )               TRIAL SETTING
     ARTURO RAMON TORRALBA, )
10                                )
                      Defendants. )
11                                )

12
           GOOD CAUSE APPEARING and based on the joint motion of the parties,
13

14   the Motion Hearing and Trial Setting is continued from August 13, 2021, at 1:30

15   p.m. to September 17, 2021, at 1:30 p.m. The parties further agree that time is
16
     excludable under the Speedy Trial Act.
17
           IT IS SO ORDERED
18

19   Dated: August 11, 2021
20

21

22

23

24

25



                                          1
